Name: Commission Regulation (EU) NoÃ 638/2013 of 2Ã July 2013 terminating the investigation concerning possible circumvention of anti-dumping measures imposed by Council Regulation (EC) NoÃ 925/2009 on imports of certain aluminium foil originating in the PeopleÃ¢ s Republic of China by imports of certain aluminium foil in rolls which are not annealed and of a width exceeding 650Ã mm originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  iron, steel and other metal industries;  international trade;  competition
 Date Published: nan

 3.7.2013 EN Official Journal of the European Union L 184/1 COMMISSION REGULATION (EU) No 638/2013 of 2 July 2013 terminating the investigation concerning possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 925/2009 on imports of certain aluminium foil originating in the Peoples Republic of China by imports of certain aluminium foil in rolls which are not annealed and of a width exceeding 650 mm originating in the Peoples Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9(2) and 13(3) thereof, After having consulted the Advisory Committee, Whereas: 1. PROCEDURE (1) By Regulation (EC) No 925/2009 (2), the Council imposed a definitive anti-dumping duty on imports of certain aluminium foil originating, inter alia, in the Peoples Republic of China (the PRC) (the existing measures). (2) On 24 September 2012, the European Commission (the Commission) received a request pursuant to Article 13(3) and 14(5) of the basic Regulation to investigate the possible circumvention of the existing measures and to make imports of aluminium foil of a thickness of not less than 0,008 mm and not more than 0,018 mm, not backed, not further worked than rolled, in rolls which are not annealed, of a width exceeding 650 mm and of a weight exceeding 10 kg and currently falling within CN code ex 7607 11 19 (TARIC code 7607111920), originating in the Peoples Republic of China (the product under investigation) subject to registration. (3) The request was lodged by Symetal SA, Eurofoil Luxembourg SA, Alcomet and Hydro Aluminium Rolled Products GmbH, four Union producers of aluminium foil. (4) The request contained prima facie evidence that the existing measures are being circumvented by means of imports of the product under investigation and its subsequent conversion into aluminum foil in rolls of a width not exceeding 650 mm, being the product subject to the existing measures. (5) Pursuant to Article 13(3) and Article 14(5) of the basic Regulation, the Commission, after consultation of the Advisory Committee, by Regulation (EU) No 973/2012 (3) initiated an investigation and directed the customs authorities to register imports of the product under investigation. (6) Questionnaires were sent to nine exporting producers and to the authorities in the PRC. Neither the exporting producers nor the authorities in the PRC came forward and submitted a questionnaire reply. Questionnaires were also sent to sixteen importers in the Union. Only one importer came forward but did not submit a questionnaire reply. 2. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE INVESTIGATION (7) By letters of 3 and 4 April 2013 to the Commission, the four Union producers formally withdrew their request to investigate the possible circumvention of the existing measures. (8) Under Article 9(1) and Article 13(3) of the basic Regulation, the investigation may be terminated where the request is withdrawn, unless such termination would not be in the Union interest. (9) The Commission considered that the present investigation should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (10) The Commission therefore concludes that the investigation concerning the possible circumvention of anti-dumping measures imposed on imports of certain aluminium foil originating in the Peoples Republic of China by imports of certain aluminium foil in rolls which are not annealed and of a width exceeding 650 mm originating in the Peoples Republic of China should be terminated. (11) The registration of imports of the product under investigation introduced by Regulation (EU) No 973/2012 should therefore be discontinued and Regulation (EU) No 973/2012 be repealed, HAS ADOPTED THIS REGULATION: Article 1 The investigation initiated by Regulation (EU) No 973/2012 concerning the possible circumvention of anti-dumping measures imposed by Regulation (EC) No 925/2009 on imports of certain aluminium foil originating in the Peoples Republic of China by imports of aluminium foil of a thickness of not less than 0,008 mm and not more than 0,018 mm, not backed, not further worked than rolled, in rolls which are not annealed, of a width exceeding 650 mm and of a weight exceeding 10 kg and currently falling within CN code ex 7607 11 19 (TARIC code 7607111920), originating in the Peoples Republic of China, is hereby terminated. Article 2 Customs authorities shall discontinue the registration of imports established in accordance to Article 2 of Regulation (EU) No 973/2012. Article 3 Regulation (EU) No 973/2012 is hereby repealed. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 262, 6.10.2009, p. 1. (3) OJ L 293, 23.10.2012, p. 28.